                 Case 2:21-cr-00133-RSM Document 12 Filed 08/23/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR21-133 RSM

10          v.                                             DETENTION ORDER

11   MATTHEW RUHMANN SLATER,

12                              Defendant.

13

14   Offenses charged:

15          Count 1-3:      Threats Against a Federal Officer, 18 U.S.C. § 115(a)(1)(B)

16          Count 4:        Interstate Threats, 18 U.S.C. §§ 875(c)

17   Date of Detention Hearing: August 19, 2021

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19   based upon the reasons for detention hereafter set forth, finds:

20          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.       There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §

22                   3142(e).

23          2.       Mr. Slater stipulated to detention.

24

25
     DETENTION ORDER - 1
                Case 2:21-cr-00133-RSM Document 12 Filed 08/23/21 Page 2 of 3




 1         3.       Mr. Slater poses a risk of nonappearance due to criminal activity and

 2                  noncompliance while under supervision, substance abuse history, mental health

 3                  history, and a lack of employment. Mr. Slater poses a risk of danger due to the

 4                  nature of the offense, a pattern of similar criminal activity while under supervision,

 5                  substance abuse history, mental health history, and safety concerns for the

 6                  community and the victim in this case. Based on these findings, and for the reasons

 7                  stated on the record, there does not appear to be any condition or combination of

 8                  conditions that will reasonably assure Mr. Slater’s appearance at future court

 9                  hearings while addressing the danger to other persons or the community.

10         4.       Taken as a whole, the record does not effectively rebut the presumption that no

11                  condition or combination of conditions will reasonably assure the appearance of the

12                  Mr. Slater’s as required and the safety of the community.

13         IT IS THEREFORE ORDERED:

14         (1)      Mr. Slater shall be detained pending trial, and committed to the custody of the

15                  Attorney General for confinement in a correction facility separate, to the extent

16                  practicable, from persons awaiting or serving sentences or being held in custody

17                  pending appeal;

18         (2)      Mr. Slater shall be afforded reasonable opportunity for private consultation with

19                  counsel;

20         (3)      On order of a court of the United States or on request of an attorney for the

21                  government, the person in charge of the corrections facility in which Mr. Slater is

22                  confined shall deliver the defendant to a United States Marshal for the purpose of

23                  an appearance in connection with a court proceeding; and

24

25
     DETENTION ORDER - 2
             Case 2:21-cr-00133-RSM Document 12 Filed 08/23/21 Page 3 of 3




 1         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 2                 counsel for Mr. Slater, to the United States Marshal, and to the United States

 3                 Pretrial Services Officer.

 4         Dated this 23rd day of August, 2021.

 5


                                                        A
 6

 7                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
